DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 22, 29-34, 36, 39-40 and 42-44 are pending in the application.  Claims 1-21, 23-28, 35, 37-38 and 41 have been cancelled.  Claims 31-34, 36, 39-40 and 42 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 22 and 30, filed on 9/28/2022, have been entered in the above-identified application.
	
Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim 30 is rejected under pre-A IA 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-A IA 35 U.S.C. 103(a) as obvious over Lopez-Cuevas et al. (“Effect of Milling Time on the Physical and Mechanical Properties of Celsian-Mullite Composites Synthesized from Coal Fly Ash,” previously attached on 5/4/2021).    

 Regarding claim 30, Lopez-Cuevas teaches four Celsian (Ba0.75Sr0.25Al2Si2O8) / Mullite (Al6Si2O13) composites synthesized from coal fly ash (Abstract).  Lopez-Cuevas teaches that Table 1 gives a summary of the effect of milling time and treatment temperature on the phase compositions determined by XRD for the synthesized Celsian/Mullite composites (end of page 45).  

The examiner notes Lopez-Cuevas discloses the following Key for Table 1: 
C = monoclinic Ba0.75Sr0.25Al2Si2O8 (Celsian), H = hexagonal Ba0.75Sr0.25Al2Si2O8 (Hexacelsian), M = Mullite, A = Al2O3, and t = traces.  
Table 1 discloses phase compositions such as C,M,H,A, C,M,A, C,M,H, M,C,H,A, M,H,C,A, and M,C,A for the 8C2M, 6C4M, 4C6M and 2C8M composites (Table 1 and Fig. 3).  The examiner notes that these compositions would meet the claimed limitation regarding an expansion coefficient of said at least one metal oxide or metalloid oxide being substantially similar to an expansion coefficient of said at least one barium aluminosilicate.

Lopez-Cuevas teaches examples of relative densities for the 8C2M, 6C4M, 4C6M and 2C8M composites that are within the claimed range of from 80% to 100% (see Equation (1), Tables 3 to 5 and bottom of page 48).  In the event that the examples in Table 3-5 are found to correspond to different embodiments than those relied upon above in Table 1 (e.g. if the composites are obtained at different milling treatment times or temperatures), it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the relative densities of the above composites would overlap with the claimed range because Lopez-Cuevas teaches that the longest milling time employed produced samples with the largest degree of crystallinity and density, and the relative densities of the synthesized composites either increase or remain relatively constant with increasing nominal Mullite content, for all milling times and treatment temperatures employed (see Abstract, bottom of page 49 and Tables 3-5). 

  
Claims 22, 29, 30 and 44 rejected under pre-A IA 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-A IA 35 U.S.C. 103(a) as obvious over Yamamura et al. (Patent No. 6,004,671).

Regarding claims 22, 30 and 44, Yamamura teaches a reinforcement for composite materials which comprises a number of filaments of inorganic long fiber and glass and/or glass ceramic present in the gaps among the filaments and having a wire or tape form (Abstract, FIGS. 1-2, and cols. 8-9 lines 53-4).  The glass ceramic which can preferably be used in the present invention include Li2 O.Al2 O3.MgO.SiO2.Nb2 O5 -based ceramics, MgO.Al2 O3.SiO2 -based ceramics, BaO.Al2 O3.SiO2 -based ceramics (BAS as claimed), BaO.MgO.Al2 O3.SiO2 -based ceramics, and CaO.Al2 O3.SiO2 -based ceramics (col. 8 lines 22-26).  The glass ceramics preferably comprises an amorphous substance having the above-mentioned composition and/or a crystalline substance the main crystal phase of which comprises Anorthite, β-Spodumene, Cordierite, Barium Osumilite, Mullite or celsian (BAS of monoclinic structure as claimed) (col. 8 lines 32-36).  The inorganic long fiber includes (a) an aggregate of crystallines of mullite substantially comprising Al, Si, B, and O and/or (b) an aggregate of crystallites of γ- and -ɳ alumina and amorphous SiO2 (col. 7 line 62-65, and claim 11).

With regard to the claimed limitations, “wherein the composite material is free of cracks, and no differential expansion leading to cracks occurs within the composite material,” and “wherein an expansion coefficient of said at least one metal oxide or metalloid oxide is substantially similar to an expansion coefficient of said at least one aluminosilicate,” Yamamura teaches that the ceramic composite materials are excellent in heat resistance, corrosion resistance and mechanical properties (col. 1 lines 7-18).  Yamamura teaches that compared with SiC/C composite fiber, the reinforcement of the invention involves virtually no difference in thermal expansion coefficient among its constituent components so that it is free from fatigue of heat cycle and it can be produced at a markedly reduced cost ( col 5 lines 35-42).

In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0048]-[0052] of applicant’s published specification (US 2015/0299052) specific structural examples which provide the structure and properties claimed.  The examiner notes that the composition of Yamamura is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Yamamura would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as Yamamura teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the compositions taught by Yamamura to have the claimed properties.

Regarding claim 29, Yamamura teaches that the volume fractions of the inorganic long fiber filament and the glass and/or glass ceramics in the reinforcement of the invention are from 20 to 90 vol % and from 10 to 80 vol %, respectively (col. 8 lines 37-40).  Yamamura also teaches that the filament usually has a density of from 1.9 to 4.0 g/cm3, and the glass or glass ceramics usually has a density of from 2.0 to 3.8 g/cm3 (col. 8 lines 17-18 and 30-31).  The examiner notes the vol percentages taught by Yamamura would therefore overlap with the claimed limitation “wherein the matrix represents 99 to 50% by mass of the material, and the reinforcements represent 1 to 50% by mass of the material.” 



Claim Rejections - 35 USC § 103


Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (Patent No. 6,004,671), as applied to claim 22 above, in view of Ito (US 2006/0052231 A1).

Regarding claims 43-44, Yamamura remains as applied above, teaching celsian (BAS of monoclinic structure, as recited in claim 44).  However, in the event that Yamamura is found not to teach BAS of monoclinic structure, Ito is relied upon as applied below to both claims 43-44.

Yamamura does not explicitly disclose wherein the BAS in majority by mass consists of BAS of hexagonal structure (claim 43).

However, Ito teaches that in a dielectric, celsian (BaAl2Si2O8 crystals) or hexacelsian (BaAl2Si2O8 crystals) is preferably present in a case where it is desired to reduce the dielectric loss at the same time as increasing the mechanical strength ([0029]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the composite reinforcement of Yamamura with celsian (BaAl2Si2O8 crystals) or hexacelsian (BaAl2Si2O8 crystals) in order to reduce the dielectric loss at the same time as increasing the mechanical strength of a composite material, as suggested by Ito ([0029]).

	

	
Response to Arguments

Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 

Applicant contends that the study of the effect of milling time on the physical and mechanical properties of Celsian-mullite composites synthetized from coal fly ash, as discussed in Lopez Cuevas is not seen as teaching or suggesting a composite material consisting of" ... a matrix consisting of at least one aluminosilicate, the matrix consisting of the at least one aluminosilicate having fully embedded within reinforcements made of at least one metal oxide or metalloid oxide ... " as recited in Applicant's Claim 30.

Regarding this contention, the examiner notes that Lopez-Cuevas teaches several compositions, such as C,M,H,A, C,M,A, C,M,H, M,C,H,A, M,H,C,A and M,C,A (where C = monoclinic celsian, H = hexacelsian, M = mullite, and A = aluminum) that include the same forms of BAS and the same metal oxide reinforcements disclosed by applicant.  Thus, it is the examiner’s position that the “consisting of” limitation of claim 30 would be met by the composite materials of Lopez-Cuevas.


Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murakami (US Patent No. 5728445 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789        

                                                                                                                                                                                                /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789